DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 01/24/2014. It is noted, however, that applicant has not filed a certified copy of the CHINA 201410035377.0 application as required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2018, 09/05/2018, 02/04/2019, 04/02/2020, 09/25/2020, 01/19/2021, 05/27/2021 has been placed in record and considered by the examiner. 

Election/Restrictions
Applicant’s traversal (filed on 08/12/2021) of the restriction requirement of claims 1-3,5,8-11,36-40 and 43-46 (group I) and claims 12-14 (group II) has been found persuasive. The restriction requirement of claims 1-3, 5, 8-14, 36-40 and 43-46 is withdrawn. Claims 1-3, 5, 8-14, 36-40 and 43-46 are being treated on their merits.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 


Claim 36, line 3 recites the limitations “determination unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language “determine a first time frequency resource” without reciting sufficient structure to achieve the function and the generic placeholder not being preceded by a structural modifier. Therefore, the mean plus function limitation “a determination unit” is interpreted as the structures described in the specification fig. 7,  710, page 9 lines 27-31, page 33 line 31- page 34 line 5; page 39 lines 12-31 as a processor configured to implement the functionality;
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 37-40, 43-46  have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.


Claim 36, line 3 recites the limitations “sending unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language “send first data” without reciting sufficient structure to achieve the function and the generic placeholder not being preceded by a structural modifier. Therefore, the mean plus function limitation “ sending 
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 37-40, 43-46  have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

Claim 38, line 2 recites the limitations “receiving unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language “receive a first data” without reciting sufficient structure to achieve the function and the generic placeholder not being preceded by a structural modifier. Therefore, the mean plus function limitation “ receiving unit” is interpreted as the structures described in the specification fig. 7,  720, page 28 lines 15-17, page 33 lines 15-20, as the transceiver transmitting / receiving data based on the functionality.
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 39, 40, 43-46  have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

Claim 44, line 2 recites the limitations “receiving unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 12-14, 36-39, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al. (US 20130308490 A1)

For claim 1, Lim discloses a data transmission method, comprising:

determining, by a first terminal (see fig. 5, Multi-carrier source MS 10a / fig. 6; Source MS 10a ), a first time frequency resource (see fig. 10, UL SF0-SF2  in Dedicated Carrier for Source MS / fig. 11, UL SF0-SF4 in Dedicated Carrier for Source MS and  para. 0157, 0160; the UL subframe of a duration (e.g. S1020 in fig. 10, corresponding to “time”)  and associated frequency (e.g. RB) or associated carrier (para. 0131) that are allocated  for the dedicated carrier of source MS are established / ascertained in the Source MS to perform the method / transmit the data of fig. 10 /11 as in para. 0157,  after receiving control information at the Source MS, as also further in para. 0054, 0057-0058), a first transmission format (see para. 0018, ; frame structure to be used on the Dedicated carrier of a source device (e.g. Source MS in fig. 6 / 10), such as frame structure N-th Frame of fig. 10 /11 and as in para. 0157, is established / ascertained in the Source 

a second time frequency resource (see fig. 10, UL SF0-SF2 in Primary Carrier for Source MS / fig. 11, UL SF0-SF2 in Primary Carrier for Source MS and para. 0160, UL subframe of a duration (e.g. S1020 in fig. 10, corresponding to “time”)  and associated frequency (e.g. RB) that are allocated for the Primary carrier of source MS and signaled Source MS are established / ascertained in the Source MS to perform the method / transmit the data of fig. 10 /11 as in para. 0157,  after receiving control information at the Source MS, as also further in para. 0054, 0057-0058), and a second transmission format (see para. 0018; frame structure to be used on the Primary carrier of a source device (e.g. Source MS in fig. 6 / 10), such as frame structure N-th and / or N +1-th Frame of fig. 10 /11 and indicated in para. 0157,  is established / ascertained in the Source MS to perform the method / transmit the data of fig. 10 /11, wherein the frame structure was signaled to source device, such as Source MS in fig. 6 / 10); 

sending, by the first terminal (see fig. 5, Multi-carrier source MS 10a / fig. 6; Source MS 10a ), first data in data to be sent to a second terminal (see fig. 6; Cooperative MS and S661, para. 0125; data  / control information (as in para. 0069, considered “first data”) can be transmitted in the uplink signals (“data”) in the dedicated carrier S661from the source MS (“first terminal”) to the cooperative MS (“second terminal”)) over the first time frequency resource (see fig. 10, UL SF0-SF2  in Dedicated Carrier for Source MS / fig. 11, UL SF0-SF4 in Dedicated Carrier for Source MS and  para. 0160, Source MS uses the UL subframe of a duration (e.g. S1020 in fig. 10 / S1110 in fig. 11)  and associated frequency (e.g. RB) and allocated dedicated carrier (para. , 

in order for the second terminal (see fig. 6; Cooperative MS) to send the first data to a network device (see fig. 6, S662 and Base station 20; para. 0125,  0162; Cooperative MS forwards the received uplink signal, including any data  / control information (as in para. 0069, considered “first data”) to the base station 20 (“network device”))  


the data to be sent being data to be sent to the network device (see fig. 6, S660, S662 and Base station 20; para. 0125, 0162; the received uplink signal (“data”) that is received by Cooperative MS is that for device-to-device cooperative transmission (S660 in fig. 6) therefore it is a signal to be sent to the base station 20 (“network device”));


 and sending, by the first terminal (see fig. 5, Multi-carrier source MS 10a / fig. 6; Source MS 10a ), second data in the data to be sent to the network device (see para. 0104, 0117; uplink data, such as the control / request data in para. 0123, which is considered “second data”, is transmitted from source MS to base station (“network device”) directly on signals of primary carrier resources (“data”) of Source MS, such signals in UL SF0-SF2 in Primary Carrier for Source MS 


over the second time frequency resource (the assigned UL time and frequency resources (e.g. fig. 10, UL SF0-SF2 in Primary Carrier for Source MS / fig. 11, UL SF0-SF2 in Primary Carrier for Source MS and associated RB / carrier as allocated in para. 0160 and also 0054,  0057-0058)  are for the Primary carrier of source MS, which can use those primary carrier resources to transmit to the BS as in para. 0104, 0117, 0123) using the second transmission format (see para. 0018; frame structure to be used on the Primary carrier of a source device (e.g.  Source MS in fig. 6 / 10), such as frame structure N-th and / or N +1-th Frame of fig. 10 /11 and indicated in para. 0157, can be used to transmit signals in UL SF0-SF2 in Primary Carrier for Source MS in fig. 10 and / or  UL SF0-SF2 in Primary Carrier for Source MS in fig. 11, which can be used to transmit to the BS from Source MS as in para. 0104, 0117, 0123).

For claim 2, Lim discloses wherein the second time frequency resource  ( fig. 10, UL SF0-SF2 in Primary Carrier / fig. 11, UL SF0-SF2 allocated for Source MS in Primary Carrier (as  in para. 0160 and also 0054,  0057-0058), wherein those can be used  to transmit to the BS from source MS as in para. 0104, 0123)  is the same as a time frequency resource (see fig. 10 / 11 UL SF0-2 in N +1-th frame in primary carrier (e.g. S1010 in fig. 10 and S1120 in fig. 11) over which the second terminal sends the first data to the network device (see fig. 10 / 11 UL SF0-2 in N +1-th frame in the primary carrier, can also be used to by the cooperative MS (“second terminal”) to 


For claim 3, Lim discloses before determining, by the first terminal (see fig. 5, Multi-carrier source MS 10a / fig. 6; Source MS 10a ), the first time frequency resource, the first transmission format, the second time frequency resource, and the second transmission format (fig. 10 / 11 first symbol of DL SF0 on primary carrier of base station and Source / Cooperative MS and para. 0144; the first symbol DL SF0 on the primary carrier, which contains broadcast signal including the configuration information, must first be transmitted by the base station and received by the Source / Cooperative MS before configuration information can be used to determine resources or format) the method further comprising: 

receiving, by the first terminal (see fig. 5, Multi-carrier source MS 10a / fig. 6; Source MS 10a ), at least one of first information (para. 0160; the control information for the dedicated carrier (“first information”), indicating the UL subframe of a duration (e.g. S1020 in fig. 10, corresponding to “time”)  and associated frequency (e.g. RB) is received from a BS (as in para. 0144) before it is used to perform the method / transmit the data of fig. 10 /11 as in para. 0157)  or second information sent by the network device (para. 0160; the control information for the primary carrier (“second information”), indicating the UL subframe of a duration (e.g. S1020 in fig. 10, corresponding to “time”)  and associated frequency (e.g. RB) is received from a BS (as in para. 0144) before it is used to perform the method / transmit the data of fig. 10 /11 as in para. 0157), 

wherein the first information comprises at least one of the first time frequency resource ( para. 0160; the control information for the dedicated carrier (“first information”), indicating the UL subframe of a duration (e.g. S1020 in fig. 10, corresponding to “time”)  and associated frequency (e.g. RB), such as fig. 10, UL SF0-SF2  in Dedicated Carrier for Source MS / fig. 11, UL SF0-SF4 in Dedicated Carrier for Source MS)  or the first transmission format and the second information comprises at least one of the second time frequency resource (para. 0160; the control information for the primary carrier (“second information”), indicating the UL subframe of a duration (e.g. S1020 in fig. 10, corresponding to “time”)  and associated frequency (e.g. RB) , such as fig. 10, UL SF0-SF2 in Primary Carrier for Source MS / fig. 11, UL SF0-SF2 in Primary Carrier for Source MS ) or the second transmission format, 

wherein the first information and the second information are carried in the same message (see fig. 10 / 11, DL SF0; first signal containing control information (i.e. “same message” and as explained in para. 0144 in relation to the same feature in fig. 8) is transmitted / broadcast by the base station at beginning of the frame in DL SF0 (“same message”) to the source / correspondence MS, wherein the control information contains resource allocation, PRB allocation, duration of UL sub frame as in  para. 0160); or, the first information and the second information are carried in different messages, at least one message in the different messages being configured to indicate an association relationship between the first information and the second information.




determining, by a second terminal (see fig. 6; Cooperative MS 10b), a first time frequency resource (see fig. 10, UL SF0-SF2  in Dedicated Carrier for Cooperative MS / fig. 11, UL SF0-SF4 in Dedicated Carrier for Cooperative MS and  para. 0157, 0160; the UL subframe of a duration (e.g. S1020 in fig. 10, corresponding to “time”)  and associated frequency (e.g. RB) or associated carrier (para. 0131) that are allocated  for the dedicated carrier of cooperative MS are established / ascertained in the cooperative MS to perform the method / transmit the data of fig. 10 /11 as in para. 0157,  after receiving control information at the cooperative MS, as also further in para. 0054, 0057-0058) and a first transmission format (see para. 0018, ; frame structure to be used on the Dedicated carrier of a Cooperative device (e.g. Cooperative MS in fig. 6 / 10), such as frame structure N-th Frame of fig. 10 /11 and as in para. 0157, is established / ascertained in the Cooperative MS to perform the method / transmit the data of fig. 10 /11, wherein the frame structure was signaled to source device (such as Cooperative MS in fig. 6 / 10 ); 

acquiring, by the second terminal (see fig. 6; Cooperative MS 10b), first data in data to be sent from a first terminal (see fig. 6; Source  MS and S661, para. 0125; data  / control information (as in para. 0069, considered “first data”) can be transmitted in the uplink signals (“data”) in the dedicated carrier S661 from the source MS (“first terminal”) to the cooperative MS (“second terminal”))  over the first time frequency resource (see fig. 10, UL SF0-SF2  in Dedicated Carrier for Cooperative MS / fig. 11, UL SF0-SF4 in Dedicated Carrier for Cooperative MS and  para. 0160, Cooperative MS uses the UL subframe of a duration (e.g. S1020 in fig. 10 / S1110 in fig. 11)  and associated frequency (e.g. RB) and allocated dedicated carrier (para. 0125, 0131) to 

 the data to be sent being data to be sent to a network device (see fig. 6, S660, S662 and Base station 20; para. 0125, 0162; the received uplink signal (“data”) that is received by Cooperative MS is that for device-to-device cooperative transmission (S660 in fig. 6) therefore it is a signal to be sent to the base station 20 (“network device”))  , the data to be sent further comprising second data, the second data being sent to the network device (see para. 0104, 0117; uplink data, such as the control / request data in para. 0123, which is considered “second data”, is transmitted from source MS to base station (“network device”) directly on signals of primary carrier resources (“data”) of Source MS, such as on signals in UL SF0-SF2 in Primary Carrier for Source MS in fig. 10 and / or  UL SF0-SF4 in Primary Carrier for Source MS in fig. 11, in either N-th and / or N +1-th Frame of fig. 10 /11) by the first terminal (see fig. 5, Multi-carrier source MS 10a / fig. 6; Source MS 10a ); 

determining, by the second terminal (see fig. 6; Cooperative MS 10b), a third time frequency resource (see fig. 10, UL SF0-SF2 (S1010 in fig. 10)  on dedicated and primary carrier of Cooperative MS in N +1-th Frame / fig. 11, S1120 or S1120’ on primary carrier in N +1-th Frame) and a third transmission format when acquiring the first data (see fig. 10 / 11, first symbol of DL SF0 in N-th Frame in Primary carrier of base station; correspondence MS 10b (fig. 6) receives a first signal containing control information ( as explained in para. 0144-145 in 

and sending, by the second terminal (see fig. 6; Cooperative MS 10b), the first data to the network device ((see fig. 6, S662 and Base station 20 and fig. 10 Cooperative MS and Base station; para. 0125,  0162; Cooperative MS forwards the received uplink signal, including any data  / control information (as in para. 0069, considered “first data”) to the base station (“network device”))see fig. 10 / 11; Base station) over the third time frequency resource (see fig. 10, UL SF0-SF2 (SF1010 in fig. 10)  on dedicated and primary carrier of Cooperative MS in N +1-th Frame OR fig. 11, S1120 or S1120’; para. 0162, 0166; any of the indicated time resource allocations can be used to transmit uplink signals (i.e. fig. 6, 662) from cooperative MS to base station ) using the third transmission format (para. 0145, 0160 and MCS (“third transmission format”) to be used for D2D communication including the transmission of S1010 in fig. 10 or  S1120 / S1120’ in fig. 11 as in para. 0145).





For claim 14, Lim discloses before determining, by the second terminal (see fig. 6; Cooperative MS 10b), the first time frequency resource and the first transmission format (fig. 10 / 11 first symbol of DL SF0 on primary carrier of base station and Cooperative / Source MS and para. 0144; the first symbol DL SF0 on the primary carrier, which contains broadcast signal including the configuration information, must first be transmitted by the base station and received by the Cooperative / Source MS before configuration information can be used to determine resources or format), the method further comprising:

first information or third information sent by the network device (see fig. 10 / 11, first symbol of DL SF0 in N-th Frame in Primary carrier of base station; correspondence MS 10b (fig. 6) receives a first signal (DL SF0) containing control information ( as explained in para. 0144-145 in relation to the same feature in fig. 8) which is transmitted / broadcast by the base station in order for cooperative MS to establish / ascertain the resources to perform the method / transmit the data of fig. 10 (i.e. S1020)  / fig. 11 (i.e. S1120 / S1120’) as in para. 0157), wherein the first information (see fig. 10 / 11, first symbol of DL SF0 in N-th Frame in Primary carrier of base station; correspondence MS 10b (fig. 6) receives a first signal (DL SF0) containing control information ( as explained in para. 0144-145 in relation to the same feature in fig. 8) comprises at least one of the first time frequency resource  (see fig. 10, UL SF0-SF2  in Dedicated Carrier for Cooperative MS / fig. 11, UL SF0-SF4 in Dedicated Carrier for Cooperative MS and  para. 0157, 0160; the UL subframe of a duration (e.g. S1020 in fig. 10, corresponding to “time”)  and associated frequency (e.g. RB) or associated carrier (para. 0131), are contained in the control information (which is transmitted on first symbol of DL SF0 in N-th Frame in Primary carrier of base station to cooperative MS (para. 0144-145 ), as also further explained in para. 0054, 0057-0058  or the first transmission format, and the third information  comprises at least one of the third time frequency resource (see fig. 10 / 11, first symbol of DL SF0 in N-th Frame or N+1-th  Frame in Primary carrier of base station; correspondence MS 10b (fig. 6) receives a first signal (DL SF0 n N+1-th  Frame) containing control information ( as explained in para. 0144-145 in relation to the same feature in fig. 8, and corresponding to “third information”) which is transmitted / broadcast by the base station in order for cooperative MS to establish / ascertain the resources to perform the method / transmit the data in resources  of fig. 10 (i.e. S1010)  / fig. 11 (i.e. S1120 / S1120’), or the third transmission format.


For claim 36, Lim discloses A terminal (see fig. 5, Multi-carrier source MS 10a / fig. 6; Source MS 10a ), the terminal being a first terminal, the terminal comprising a determination unit (see fig. 12, Controller 11; para. 0176; controller is part of a terminal) and a sending unit (see fig. 12; para. 0179, RF unit 13 which is part of a terminal),

the determination unit (see fig. 12, Controller 11; para. 0176) is configured to determe a first time frequency resource (see fig. 10, UL SF0-SF2  in Dedicated Carrier for Source MS / fig. 11, UL SF0-SF4 in Dedicated Carrier for Source MS and  para. 0157, 0160; the UL subframe of a duration (e.g. S1020 in fig. 10, corresponding to “time”)  and associated frequency (e.g. RB) or associated carrier (para. 0131) that are allocated  for the dedicated carrier of source MS are established / ascertained in the Source MS to perform the method / transmit the data of fig. 10 /11 as in para. 0157,  after receiving control information at the Source MS, as also further in para. 0054, 0057-0058), a first transmission format (see para. 0018, ; frame structure to be used on the Dedicated carrier of a source device (e.g. Source MS in fig. 6 / 10), such as frame structure N-th Frame of fig. 10 /11 and as in para. 0157, is established / ascertained in the Source MS to perform the method / transmit the data of fig. 10 /11, wherein the frame structure was signaled to source device (such as Source MS in fig. 6 / 10) ), 



the sending unit (see fig. 12; para. 0179 RF unit 13) is configured to send first data in data to be sent to a second terminal (see fig. 6; Cooperative MS and S661, para. 0125; data  / control information (as in para. 0069, considered “first data”) can be transmitted in the uplink signals (“data”) in the dedicated carrier S661from the source MS (“first terminal”) to the cooperative MS (“second terminal”)) over the first time frequency resource (see fig. 10, UL SF0-SF2  in Dedicated Carrier for Source MS / fig. 11, UL SF0-SF4 in Dedicated Carrier for Source MS and  para. 0160, Source MS uses the UL subframe of a duration (e.g. S1020 in fig. 10 / S1110 in fig. 11)  and associated frequency (e.g. RB) and allocated dedicated carrier (para. 0125, 0131) to transmit the uplink signal (S661 in fig. 6) to the Cooperative MS) using the first transmission format (see para. 0018, 0157 frame structure, such as frame structure N-th Frame of fig. 10 /11, , 

in order for the second terminal (see fig. 6; Cooperative MS) to send the first data to a network device (see fig. 6, S662 and Base station 20; para. 0125,  0162; Cooperative MS forwards the received uplink signal, including any data  / control information (as in para. 0069, considered “first data”) to the base station 20 (“network device”))  


the data to be sent being data to be sent to the network device (see fig. 6, S660, S662 and Base station 20; para. 0125, 0162; the received uplink signal (“data”) that is received by Cooperative MS is that for device-to-device cooperative transmission (S660 in fig. 6) therefore it is a signal to be sent to the base station 20 (“network device”))  ;


 the sending unit (see fig. 12; para. 0179 RF unit 13) is further configured to send, by the first terminal second data in the data to be sent to the network device (see para. 0104, 0117; uplink data, such as the control / request data in para. 0123, which is considered “second data”, is transmitted from source MS to base station (“network device”) directly on signals of primary carrier resources (“data”) of Source MS, such signals in UL SF0-SF2 in Primary Carrier for Source MS in fig. 10 and / or  UL SF0-SF4 in Primary Carrier for Source MS in fig. 11, in either N-th and / or N +1-th Frame of fig. 10 /11)



For claim 37, Lim discloses wherein the second time frequency resource  ( fig. 10, UL SF0-SF2 in Primary Carrier / fig. 11, UL SF0-SF2 allocated for Source MS in Primary Carrier (as  in para. 0160 and also 0054,  0057-0058), wherein those can be used  to transmit to the BS from source MS as in para. 0104, 0123)  is the same as a time frequency resource (see fig. 10 / 11 UL SF0-2 in N +1-th frame in primary carrier (e.g. S1010 in fig. 10 and S1120 in fig. 11) over which the second terminal sends the first data to the network device (see fig. 10 / 11 UL SF0-2 in N +1-th frame in the primary carrier, can also be used to by the cooperative MS (“second terminal”) to forward D2D uplink data received from source MS (as in fig. 6, S662 and para. 0125,  0162, i.e. “first data”) to base station ( as shown in the example of S1010 in fig. 10 and S1120 in fig. 11)).

at least one of the first time frequency resource ( para. 0160; the control information for the dedicated carrier (“first information”), indicating the UL subframe of a duration (e.g. S1020 in fig. 10, corresponding to “time”)  and associated frequency (e.g. RB), such as fig. 10, UL SF0-SF2  in Dedicated Carrier for Source MS / fig. 11, UL SF0-SF4 in Dedicated Carrier for Source MS)   or the first transmission format, and the second information comprising at least one of the second time frequency resource  (para. 0160; the control information for the primary carrier (“second information”), indicating the UL subframe of a duration (e.g. S1020 in fig. 10, corresponding to “time”)  and associated frequency (e.g. RB) , such as fig. 10, UL SF0-SF2 in Primary Carrier for Source MS / fig. 11, UL SF0-SF2 in Primary Carrier for Source MS )  or the second transmission format.

For claim 39, Lim discloses wherein the first information and the second information are carried in the same message (see fig. 10 / 11, DL SF0; first signal containing control information (i.e.  or, the first information and the second information are carried in different messages, at least one message in the different messages being configured to indicate an association relationship between the first information and the second information.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5, 8, 40, 43 is/are rejected under 35 U.S.C. 103 as being unpatenstable over Lim et al. (US 20130308490 A1) in view of Fallgren et al. (US 20140171062 A1) and Nimbalker et al. (US 20140187283 A1).
 
For claim 5, Lim does not disclose before receiving at least one of first information or second information sent by the network device, the method further comprising: sending, by the first terminal, a notification message to the network device, the notification message comprising an identifier of at least one terminal, the at least one terminal being a terminal directly communicating with the first terminal, wherein the notification message further comprises capability information of the at least one terminal, wherein the capability information comprises at least one of a transmission bandwidth or an antenna quantity.

st and 2nd wireless device are performed after transmission of reports by wireless devices as in fig. 2, 207, fig. 4, 404, fig. 6, 602)  configuration  sent by the network device (see fig. 1; network node 110), the method further comprising: 

sending, by the first terminal (see fig. 1; Terminal 122), a notification message (see para. 0105; report transmitted to network node 110 contains list of candidate wireless devices for relay assistance)  to the network device (see fig. 1; network node 110),  the notification message comprising an identifier of at least one terminal (see para. 0092, 0105 report / result transmitted to network node 110 which contains list of candidate wireless devices for relay assistance, such such as as devices 121, 123, 124 (para. 0087 and fig. 1), the at least one terminal being a terminal directly communicating with the first terminal (see para. 0074, fig. 2; 203; Terminal 122 receives signal / beacon from first wireless device 121 (“at least one terminal”)).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Lim by using the above recited features, as taught by Fallgren, in order to an improved way of handling relay assistance between wireless devices, which decreases power usage of mobile devices (see Fallgren sections 0018-19).



In analogous art, Nimbalker discloses wherein the notification message further comprises capability information of the at least one terminal (see fig. 15, UE2 and / or fig. 16, UE2), wherein the capability information (see para. 0152, 0155; UE2’s (“at least one terminal”) capability information is received / determined by terminal UE1 in a UE capability information message 1520 (fig. 15) and / or 1602 (fig. 16)) comprises at least one of a transmission bandwidth or an antenna quantity (see para. 0125-0127; capability of UE includes maximum data rate that UE (such as UE2 in para. 0152, 0155) supports and number of transmit / receive antennas the UE has) .
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Lim and Fallgren by using the above recited features, as taught by Nimbalker, in order to provide a communication scheme in which cellular system throughput is increased (e.g., D2D traffic uses fewer resources to communicate same amount of data), and an improved user experience (e.g., faster data transfer and reduced latency is provided / experienced (see Nimbalker sections 0020-21).


For claim 8, Lim does not disclose sending, by the first terminal, the notification message to the network device comprises: periodically sending, by the first terminal, the notification message to the network device.

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Lim by using the above recited features, as taught by Fallgren, in order to an improved way of handling relay assistance between wireless devices, which decreases power usage of mobile devices (see Fallgren sections 0018-19).

Regarding Claim 40, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 43, the claim is interpreted and rejected for the same reason as set forth in Claim 8.


Claim 9-11, 44-46 is/are rejected under 35 U.S.C. 103 as being unpatenstable over Lim et al. (US 20130308490 A1) in view of Ko et al. (US 20150078279 A1).

For claim 9, Lim does not disclose before receiving at least one of first information or second information sent by the network device, the method further comprising: receiving, by the first terminal, a first Sounding Reference Signal (SRS) request sent by the network device; and sending, by the first terminal, a first SRS to the network device.

In analogous art, Ko discloses before receiving at least one of first information or second information sent by the network device (see para. 0624, 0625; the measuring of SRS for the wideband is done first (i.e. para. 0624 “First”) before any resource allocation information is transmitted by the base station to a D2D UE  (para. 0625 “Next”), including uplink channel resources for D2D communication, such as D2D-PUSCH TX,  D2D-PUCCH TX as in para. 0819, 0821, which is considered the “first information”) , the method further comprising : receiving, by the first terminal, a first Sounding Reference Signal (SRS) request sent by the network device (see para. 0115, 0624; base station requests UE participating in D2D (such as UE 220 in fig. 2 or fig. 38, Transmitting D2D UE ) to transmit a SRS); and sending, by the first terminal (UE 220 in fig. 2 or fig. 38, Receiving D2D UE ), a first SRS to the network device (see para. 0115, 0135, SRS TX is transmitted to base station by a D2D UE (such as UE 220 in fig. 2 or fig. 38, Transmitting D2D UE )).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Lim by using the above recited features, as taught by Ko, in order to provide a communication scheme in which cellular mobile communication and D2D communication are combined where efficient D2D communication can be performed (see Ko sections 0030-31).

For claim 10, Lim discloses before determining, by a first terminal (see fig. 5, Multi-carrier source MS 10a / fig. 6; Source MS 10a ), a first time frequency resource (see fig. 10, UL SF0-SF2  in Dedicated Carrier for Source MS / fig. 11, UL SF0-SF4 in Dedicated Carrier for Source 

a second time frequency resource (see fig. 10, UL SF0-SF2 in Primary Carrier for Source MS / fig. 11, UL SF0-SF2 in Primary Carrier for Source MS and para. 0160, UL subframe of a duration (e.g. S1020 in fig. 10, corresponding to “time”)  and associated frequency (e.g. RB) that are allocated for the Primary carrier of source MS and signaled Source MS are established / ascertained in the Source MS to perform the method / transmit the data of fig. 10 /11 as in para. 0157,  after receiving control information at the Source MS, as also further in para. 0054, 0057-0058), and a second transmission format (see para. 0018; frame structure to be used on the Primary carrier of a source device (e.g. Source MS in fig. 6 / 10), such as frame structure N-th and / or N +1-th Frame of fig. 10 /11 and indicated in para. 0157,  is established / ascertained in the Source MS to perform the method / transmit the data of fig. 10 /11, wherein the frame structure was signaled to source device, such as Source MS in fig. 6 / 10) 




In analogous art, Ko discloses the method further comprising: periodically sending, by the first terminal (fig. 38, Transmitting D2D UE), a second SRS to at least one terminal (fig. 38, Receiving D2D UE), the at least one terminal being a terminal directly communicating with the first terminal (see para. 0281, 0624; D2D-SRS is transmitted / measured (CSI), in a periodic manner as in para., 0253 and 0824, “D2D-SRS subframe period”, from a D2D -SRS-transmitting UE (“first terminal”, also as in fig. 38, Transmitting D2D UE) to a D2D -SRS-receiving UE (“at least one terminal”, also as in fig. 38, Receiving D2D UE), wherein those two UEs are directly connected since they exchange SRS signals and are in communication as shown in fig. 38, S3803; further the transmitting of SRS / CSI measuring occurs before (as indicated in para. 0624 “First”) the D2D resources allocation / configuration is allocated / transmitted to the Receiving / Transmitting D2D UE as indicated in para. 0624, “Next” ) .


It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Lim by using the above recited features, as taught by Ko, in order to provide a communication scheme in which cellular mobile communication and D2D communication are combined where efficient D2D communication can be performed (see Ko sections 0030-31).

 new data or retransmitting data; and the second transmission format comprises an MCS of one or more TBs, a pre-coding vector, an RV, and indication information for transmitting new data or retransmitting data.

In analogous art, Ko discloses wherein the first transmission format (see para. 0014, 0212, 0333; grant indicating transmission format for D2D transmission to a transmitting UE A) comprises a Modulation and Coding Scheme (MCS) of one or more Transport Blocks (TBs) (see para. 0335; modulation and coding for a TB size in grant), a pre-coding vector (see para. 0212; precoding in grant) , a Redundancy Version (RV) (see para. 0335; redundancy version in grant), and indication information for transmitting new data  (see para. 0335; new data indicator (NDI) in grant) or retransmitting data; and the second transmission format (para. 0014, 0216, 0502-0503 0619; receiving UE B receives grant with transmission information for D2D transmission / link) comprises an MCS of one or more TBs  (see para. 0619; MCS for a TB size in grant), a pre-coding vector (see para. 0216; precoding in grant), an RV (see para. 0014, 0503; RV in grant), and indication information for transmitting new data (see para. 0014, 0503; NDI in grant) or retransmitting data.


It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Lim by using the above recited 


Regarding Claim 44, the claim is interpreted and rejected for the same reason as set forth in Claim 9.
Regarding Claim 45, the claim is interpreted and rejected for the same reason as set forth in Claim 10.
Regarding Claim 46, the claim is interpreted and rejected for the same reason as set forth in Claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BYUN; Ilmu et al.	US 20160112977 A1	METHOD AND APPARATUS FOR PERFORMING TIMING SYNCHRONIZATION IN WIRELESS COMMUNICATION SYSTEM
Fodor; Gabor et al.	US 20140274066 A1	User Equipment and a Radio Network Node, and Methods Therein for Device-to-Device Communication
HE; HONG et al.	US 20140003262 A1	SOUNDING REFERENCE SIGNAL (SRS) MECHANISM FOR INTRACELL DEVICE-TO-DEVICE (D2D) COMMUNICATION
Kuchibhotla; Ravi et al.	US 20140185495 A1	METHOD AND APPARATUS FOR DEVICE-TO-DEVICE COMMUNICATION

Novlan; Thomas David et al.	US 20140328329 A1	METHODS AND APPARATUS FOR DEVICE-TO-DEVICE COMMUNICATIONS SYSTEM
SUZUKI; Shoichi et al.	US 20160028572 A1	TERMINAL APPARATUS AND BASE STATION APPARATUS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413